Citation Nr: 0900988	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied service 
connection for PTSD.

As a matter of history, it is noted that in pertinent part of 
a January 2005 rating decision, the RO denied a claim for 
service connection for PTSD, finding that the veteran did not 
have a medical diagnosis of PTSD, he did not serve in combat 
nor did he furnish evidence of a verifiable in-service 
stressor event.  

In July 2006, the RO issued another rating decision, after 
receiving a psychiatric assessment from a private psychiatric 
clinic dated February 2005.  By way of this decision, the RO 
again denied the claim for service connection for PTSD, 
finding once more that the veteran did not engage in combat 
and did not present evidence to establish that a verifiable 
stressor occurred.  
  

FINDING OF FACT

There is no verified stressor event to support a claim of 
service connection for PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA sent letters to the veteran in October 2004 and January 
2006 (prior to the July 2006 RO decision in this matter), 
that fully addressed all notice elements concerning his PTSD 
claim.  The letter informed the veteran of what evidence is 
required to substantiate the claim, as well as the veteran's 
and VA's respective duties for obtaining that evidence.  
Notice also informed the veteran how VA determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Finally, the appellant 
was asked to submit evidence and/or information in his 
possession to the RO.  Thus, the VCAA duty to notify was 
fully satisfied as to the veteran's PTSD claim.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the veteran, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The veteran submitted a completed VA Form 21-4142 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, indicating information was 
available concerning his PTSD claim at the Goldsboro 
Psychiatric Clinic (GPC).  The veteran's claim folder 
contains a psychiatric assessment record from the GPC dated 
February 2005.

VA did not provide the veteran with a medical examination for 
PTSD.  In the veteran's case, however, an examination is not 
necessary.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  A private psychiatrist at the GPC has 
diagnosed the veteran with PTSD, and this is sufficient 
competent medical evidence to make a decision on the claim.  
As is discussed below, this decision does not hinge upon 
medical evidence, so a remand to obtain additional an 
examination would serve no useful purpose. 

VA thrice requested that the veteran submit verifiable 
reports of stressors he experienced while in service.  In the 
January 2006 letter, VA asked the veteran to provide specific 
details about combat-related incidents he experienced.  He 
was asked to complete a questionnaire addressing his 
stressors, and provide approximate time frames, limited to a 
2-month specific date range, detailing when the stressors 
occurred.  The veteran did not respond to the request.  VA 
again requested that the veteran submit specific information 
or at least complete the PTSD questionnaire in March 2006 and 
May 2006.  The veteran did not respond to those requests 
either.   On file is a July 2006 memorandum from the RO PTSD 
coordinator, which discusses the formal finding on a lack of 
information to send to the U.S. Army & Joint Services Records 
Research Center (JSRRC) for verification.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.	Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition pursuant to 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); (2) credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable in-service stressor event will vary depending 
upon whether a veteran engaged in "combat with the enemy".  
See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Participation in combat is determined on a case-by-case 
basis, and it requires that a veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 
(2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004). 

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be credible and "consistent with 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

However, if there is no combat experience, or the claimed 
stressor is not related to combat engagement, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  As a matter of law, 
the veteran's testimony, by itself, cannot establish the 
occurrence of a non-combat stressor, and he must provide some 
evidence that corroborates his assertions regarding his 
stressor event.  Monreau v. Brown, 9 Vet. App. 389, 395 
(1996).   

A veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone, solely in and of itself, to 
support a diagnosis of PTSD.  "Rather, in order to support a 
diagnosis of PTSD, a stressor must consist of an event during 
such service 'that is outside of the range of usual human 
experience and that would be markedly distressing to almost 
anyone,' such as experiencing an immediate threat to one's 
life or witnessing another person being seriously injured or 
killed."  Zarycki v. Brown, 6 Vet App 91, 99 (1993) (citing 
VA's Manual M21-1, Part VI, para. 7.46(b)(1) (December 21, 
1992)).  "It is the distressing event, rather than the mere 
presence in a "combat zone," which may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD."  
Id. (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "neither appellant's military specialty 
(cannoneer), nor his service records, disclose[d] that the 
nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences.")).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  "Just because a physician or other health 
professional accepted appellant's description of his [war] 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Here, review of the veteran's service records, including his 
Department of Defense Form 214, Certificate of Release or 
Discharge from Active Duty, shows that he was stationed in 
Vietnam during his tour of active duty.  While in the Army, 
the veteran's military occupational specialty (MOS) was that 
of cook.  He did not receive any combat-related awards during 
service, and there is no other indication in his military 
records that he participated in combat.  Service medical 
records reveal no psychiatric treatment, diagnosis, or 
complaints while on active duty.

The veteran submitted his claim for service connection for 
PTSD in October 2004.  

In support of his claim, he has submitted a February 2005 
letter from Dr. H. Jabbour (HJ) at the GPC.  The letter 
appears to have been based on a psychiatric exam of the 
veteran by Dr. HJ.  The psychiatrist recited the veteran's 
alleged stressor events and included a diagnosis of PTSD.  
The letter indicated that the veteran's company experienced 
many incoming attacks during the veteran's period service.  
The psychiatrist recounted the veteran's symptoms as 
discussed in the following sentences.  The veteran began to 
experience "problems" during his service in Vietnam.  The 
veteran described feeling hopeless, helpless and numb; and he 
felt intense fear and that he would not make it back home.  
It was noted that after returning from Vietnam, the veteran 
was hyper-vigilant in watching his surroundings all the time.  
As of the time of the letter, this symptom was still 
occurring.  The veteran reported that he had nightmares about 
the war and incoming attacks, and that he would wake up in 
the middle of the night because of these nightmares.  He has 
difficulty sleeping, staying asleep, and he reports sleeping 
an average of three to four hours a night.  He has intrusive 
thoughts and avoids movies and news stories that remind him 
of the war in Vietnam.  He socialized rarely.  His recent 
memory is impaired; he has difficulty remembering things and 
gets lost while travelling.  The veteran has poor energy, 
feels depressed most of the time and he has had thoughts of 
suicide.  He has crying spells for no reason about one to two 
times a week for a few moments at a time.  He also reports 
that he gets angry easily and he is not patient at all.  With 
respect to the veteran's past psychiatric history, the 
psychiatrist noted that the veteran reported was seen by a 
psychiatrist at a VA hospital in 1973 while being treated for 
a separate medical complaint.  The veteran reported that he 
was interviewed by the VA psychiatrist and offered voluntary 
admission to the psychiatric ward but he refused. 

The GPC psychiatrist found that the veteran had a severely 
compromised ability to sustain social relationship and a 
moderately compromised ability to sustain work relationships 
because of his experience in Vietnam.  He diagnosed the 
veteran with PTSD related to his service in Vietnam.

Despite the diagnosis of PTSD, the record does not verify the 
occurrence of the veteran's alleged in-service stressor event 
(incoming attacks).  The veteran's MOS while in Vietnam was 
that of cook, a specialty that is not ordinarily associated 
with combat.  The veteran did not receive any badges or 
awards indicating that he was involved in combat, and there 
are no records or accounts of the veteran participating in 
combat.  The record is devoid of evidence suggesting he 
engaged in combat or experienced incoming attacks. 

The veteran failed to complete the PTSD questionnaire or 
submit any other information that the VA could use to 
identify and to verify the alleged in-service stressor events 
to support the veteran's claim of service connected PTSD.  
Other than the GPC psychiatrist's recantations of the 
veteran's allegations about incoming attacks on his company, 
there is no other support for the alleged stressor events.  A 
psychiatrist's repetition of a veteran's allegation is not 
sufficient to establish a nexus with, and thereby establish 
service connection.  See Wilson, 2 Vet. App. at 618. 

As discussed above, service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the condition 
pursuant to 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.   38 C.F.R. § 3.304(f).  Here, there is a medical 
diagnosis, and a medical opinion of the nexus between the 
diagnosis and service; however, there is no credible 
supporting evidence showing that the claimed in-service 
stressor event occurred. 

Even assuming, arguendo, that the veteran has the requisite 
diagnosis of PTSD, the fact remains that there is absolutely 
no credible supporting evidence to show that the veteran's 
claimed inservice stressor occurred.  Without credible 
supporting evidence of an inservice stressor, a threshold 
legal requirement for establishing service connection for 
PTSD is not met, and service connection for PTSD is not 
warranted.  

Therefore, as the PTSD diagnosis is not related to a verified 
inservice stressor event, the claim must be denied.

The Board notes that in the September 2006 notice of 
disagreement and August 2007 formal appeal (VA Form-9), the 
veteran contends that the adjudicator in the July 2006 rating 
decision applied "personal requirements" in place of VA 
standards to determine veteran's claim of service connection 
for PTSD.  The Board finds that this is an unsubstantiated 
contention.  At the time of the RO decision, the adjudicator 
applied the same standard that the Board has applied in this 
decision; the criteria required under 38 C.F.R. §§ 3.304(f); 
4.125(a) and other pertinent VA law. 


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


